Citation Nr: 0812117	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for jungle rot of the left 
leg and foot.





ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a VA Form 21-4138 dated in February 2007, the veteran 
indicated that he was seeking entitlement to service 
connection for bilateral hearing loss and tinnitus.  As these 
issues have not yet been addressed, they are referred to the 
RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence showing the veteran's 
claimed jungle rot of the left leg and foot is related to 
active service.


CONCLUSION OF LAW

Jungle rot of the left leg and foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2005 VA notice and duty to assist letter satisfied 
the VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, as it informed the veteran of what evidence 
was needed to establish his service connection claim, what 
the VA would do and had done, and what evidence he should 
provide.  The January 2005 letter also informed the veteran 
that it was his responsibility to help the VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession. 
 
With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran, including VA medical treatment 
records.

Since the veteran has failed to provide any competent medical 
evidence that his disability began or was exacerbated during 
his military service, the VA has no duty to provide the 
veteran with a clarifying medical examination.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he has jungle rot on his left leg 
and foot as a result of his service in Vietnam.

The veteran's service medical records show no evidence of any 
skin disease on his left leg or foot during his time in 
service.  Indeed, despite checking off other ailments at the 
time, the veteran checked "no" for the presence of "skin 
diseases" in both his enlistment physical of April 1968, and 
in his separation physical of December 1969.  Moreover, the 
veteran acknowledged in his January 2005 statement that he 
was not treated for jungle rot while in service.  

In September 2003, the veteran was diagnosed by a private 
physician at the North Okaloosa Medical Center as having 
edema and cellulitis of his lower left extremity.  He was 
again diagnosed by a private physician at the North Okaloosa 
Medical Center as having cellulitis in August 2006, although 
the record does not specify to which leg the diagnosis 
applies.  The veteran asserted in his August 2006 substantive 
appeal that VA doctors told him that the diagnosis of 
cellulitis was in error, because he did not have puss 
pockets.  Indeed, VA medical records from January 2005 show 
that the veteran had edema of the left leg, and that this 
condition began in December 2004.

The VA medical records from January 2005 also show that the 
veteran had stated that he had been admitted to the hospital 
for ten days for a fungal skin infection on his left foot in 
2004, and that he claimed that he was given antibiotics.  
However, the veteran's most recent medical records, from 
January 2005 through November 2006, show no diagnosis of any 
current fungal skin infection.  In fact, these records 
reflect several skin disorders of the back and right forearm, 
as well as the face.  In this regard, there is no mention of 
a skin disorder of the left foot and leg.  The assessments 
were actinic keratosis, basal cell cancer and seborrheic 
keratosis.  

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the thirty-five year period between the veteran's completion 
of service in December 1969 and his December 2004 claim 
suggests that his left foot and leg disability is not 
connected to any incident in service.

While the veteran is competent to describe a rash on his legs 
and feet, and to relate its onset to his time in service, the 
Board must evaluate the credibility of his statements.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Given the fact that 
the veteran has no record of treatment for said rash for many 
years, and that he denied having a skin condition at 
separation, his statements on this topic are not credible.

As such, regardless of whether the veteran's current left leg 
and foot disability is diagnosed as dermatophytosis (fungal 
skin infection), cellulitis, edema, or some combination of 
the three, no medical evidence has been presented linking his 
current disability and his active service, and therefore the 
criteria for service connection have not been met.

McClendon v. Nicholson, 20 Vet. App. 79 (2006), holds that, 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, the standards of McClendon are not met, because 
there is nothing of record to suggest that the veteran's 
claimed jungle rot of the left foot and leg is related to 
active military service.  Consequently, no VA examination is 
warranted.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for jungle rot of 
the left foot and leg; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2007); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.





ORDER

Service connection for jungle rot of the left leg and foot is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


